Scott, J. The object of this proceeding by petition was to enjoin Blakeney — pending a bill in equity tiled by Mary Ferguson et al., against tlie beirs of Gray, (in which Ben Blakeney was also a defendant,) — from proceeding with a writ of possession, in his favor, issued from the circuit court of Pulaski county, designed to place Blakeney in possession of the land, the legal title to which was sought through the bill in equity. That bill in equity is set out in hcac verba in this petition, and forms its gravamen. The injunction was granted according to the prayer of the petition. To the petition, Blakeney demurred; the demurrer being overruled by the court below, and he declining to plead or answer, but electing to stand on his demurrer, the court perpetuated the injunction with costs: from which action of the court below Blakeney appealed to this court. That the circuit court erred in overruling the demurrer, we have no doubt. The bill in equity, set out in hcec verba in this proceeding, and which forms its gravamen, was before this court in the case of Blakeney vs. Ferguson et al., 3 Eng. 273, and was adjudged insufficient to resist a demurrer that was interposed to its action. With that decision we are not dissatisfied, and, as a necessary result, the doings of the court below in this case must be overturned. Decree reversed.